DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. With regards to Phillips the applicant argues that the combustion supporting gas passages and the fuel gas passages as taught by Phillips are reversed relative to the positions required by the claims. Specifically, in Phillips the fuel is introduced tangentially and the oxidizer axially whereas the claims require that the fuel is injected axially and the oxidizer tangentially. The examiner respectfully disagrees. Although Fig. 2.7 of Phillips, as reproduced in the rejection does show that the fuel is introduced tangentially and the oxidizer axially (as stated by applicant) the rejection also states that, according to Phillips, “[b]ipropellant swirl injectors may produce swirl in one or both of the propellants present…” [pp. 6 of Phillips]. Therefore, although Fig. 2.7 of Phillips shows a “single-swirl, oxidizer centered” [pp. 6 of Phillips] injector Phillips also clearly envisions the opposite. The applicant additionally argues that, as best understood, Phillips goal of miniaturization is incompatible with the expanded nozzles taught by Buchannan. The examiner respectfully disagrees, there is no reason the that “expanded” convergent inlets taught by Buchannan cannot be incorporated into the overall miniaturized envelope of the device taught by Phillips. Finally, the applicant argues that the motivation to combine Phillips and Buchannan is inappropriate because the problem solved by Buchannan is not envisioned by Phillips.  The examiner respectfully disagrees. There is no requirement that the problem solved by the secondary reference be envisioned by the primary reference in support of the teaching provided by the secondary reference in a motivation to combine. MPEP§2144.II states that “[t]he strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination”. Since Buchannan clearly provides an advantage the motivation to combine is appropriate.
    Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Phillips, Timothy Duane, "An experimental investigation of a miniature hybrid swirl/jet injector" (2007). ETD Collection for University of Texas, El Paso. AAI1445693. https://scholarworks.utep.edu/dissertations/AAI1445693) in view of Buchanan et. al (US 3,476,494).
With respect to claim 1 Phllips discloses a burner device for supplying a mixture of a fuel gas and a
combustion-supporting gas into a combustion region, the burner device comprising:
a mixing path [see annotated Fig. 2.1, below] configured to inject the mixture from a downstream end portion of the mixing path into the combustion region;
a fuel gas injection nozzle  [see annotated Fig. 2.1, below] configured to inject the fuel gas into the mixing path toward the combustion region; and
a combustion-supporting gas supply swirler [see annotated Fig. 2.1, below] configured to inject the combustion-supporting gas from a radially outer side into the mixing path such that at least a part of the combustion-supporting gas collides directly with the fuel gas injected from the fuel gas injection nozzle, in a direction of a tangent line that is tangent to a fuel injection hole of the fuel gas injection nozzle in a cross-sectional view orthogonal to an axis of the burner device [see “tangential fuel passages”].
Note that Phillips discloses that “[b]ipropellant swirl injectors may produce swirl in one or both of the propellants present…” [pp. 6 of Phillips] therefore although Fig. 2.7 of Phillips shows the oxidizer injected axially and the fuel injected tangentially Phillips teaches the reverse configuration with fuel injected axially and oxidizer injected tangentially.
Phillips does not disclose that wherein a width of a flow path of the combustion-supporting gas supply swirler is gradually reduced from an inlet of the combustion-supporting gas supply swirler toward an outlet thereof, wherein the inlet faces away from the mixing path, and wherein the outlet faces towards the mixing path.
Buchannan discloses a vortex burner including a tangential swirler [see Fig. 5] wherein a width of a flow path of the combustion-supporting gas supply swirler is gradually reduced from an inlet of the combustion-supporting gas supply swirler toward an outlet thereof, wherein the inlet faces away from the mixing path, and wherein the outlet faces towards the mixing path [see Figs. 4-5]. Buchannan discloses that the convergent air inlet nozzles decrease the pressure drop through the inlet nozzles thereby resulting in a burner that has extremely low energy requirements for input air [column3 lines 34-41].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Phillips so that the a width of a flow path of the combustion-supporting gas supply swirler is gradually reduced from an inlet of the combustion-supporting gas supply swirler toward an outlet thereof, wherein the inlet faces away from the mixing path, and wherein the outlet faces towards the mixing path as taught by Buchannan because the convergent air inlet nozzles decrease the pressure drop through the inlet nozzles thereby resulting in a burner that has extremely low energy requirements for input air [column3 lines 34-41 of Buchannan].



    PNG
    media_image1.png
    627
    984
    media_image1.png
    Greyscale


With respect to claim 3 Phillips discloses a diameter of a mixture injection outlet formed in the downstream end portion of the mixing path is less than a diameter of the outlet of the combustion-supporting gas supply swirler. Note that the outlet of the combustion-supporting gas supply swirler has a diameter of .016 inches whereas the outlet formed at the end portion of the mixing path is formed by an orifice plate [see Figs. 3.4-3.8] with an orifice diameter of 0.130mm-0.356mm [see table 3.1] which converts to .005in-.014in.
With respect to claim 5 Phillips discloses four outlets along the radially outer side into the mixing path, wherein the outlets are opposite to each other across the radially outer side [see annotated Fig. above].
	With respect to claim 6 Phillips does not disclose that the swirler further comprises a flow path extended from the inlet to the outlet and comprising a plurality of wall surfaces.
	Buchannan discloses that the swirler further comprises a flow path extended from the inlet to the outlet and comprising a plurality of wall surfaces [each inlet nozzle 40 in Fig. 5 has four walls].

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is allowed.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762